Citation Nr: 0917015	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  96-45 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran served on active duty from August 1947 to June 
1951.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for macular degeneration.  In a March 2005 
decision, the Board denied the claim.

The Veteran appeared at a local hearing in March 1997 before 
an RO Decision Review Officer.  A transcript of the hearing 
testimony is associated with the claims file.

The Veteran appealed the Board's 2005 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 2005 Order, the Court granted a joint motion to 
vacate (Motion) and remand the March 2005 Board decision for 
action consistent with the Motion.  In compliance with the 
Court remand, in March 2006, the Board remanded the Veteran's 
appeal to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, and again in November 2006 and March 2008 to 
comply with the Board's original remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Pursuant to the March 2008 remand, AMC did in fact complete 
the development previously directed, continued to deny the 
claim, and returned the case to the Board for further 
appellate review.


FINDING OF FACT

The preponderance of the probative evidence indicates that 
macular degeneration is not related to an in-service disease 
or injury, or a service-connected disability.




CONCLUSION OF LAW

Macular degeneration was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
March 2001 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Post-remand letters of 
December 2006 and April 2008 reiterated the information 
provided in the March 2001 VCAA letter and also provided 
adequate notice of how disability ratings and effective dates 
are assigned in the event service connection is granted.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Following issuance of the 2006 and 2008 letters, the claim 
was reviewed on a de novo basis in the September 2007 and 
December 2008 Supplemental Statements of the Case.  Thus, any 
timing-of-notice error was cured and rendered harmless.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).  In sum, there is no evidence of any VA 
error in notifying or assisting the Veteran that reasonably 
affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis

Service treatment records showed no abnormalities of the eye 
noted on the June 1947 enlistment examination.  The Veteran 
was treated for infectious hepatitis with jaundice at times 
between April and October 1950.  In April 1950, moderate 
scleral icterus of the eyes was noted.  No other findings 
regarding the eyes are set forth in service treatment 
records.

Private medical records from Essex Neurological Associates 
dated in December 1989 indicate the Veteran underwent an 
evaluation for left facial weakness.  It was noted he was 
involved in an industrial accident in December 1986, in which 
the Veteran told an examiner he may have struck his head on a 
wheel but without loss of consciousness.  He was diagnosed 
with Bell's palsy.  The Veteran reported he was seen at 
Boston at Retina Associates for complaints of vision in the 
left eye, and he was told the retina was normal.  He 
complained of problems opening the eye.

VA treatment records dated in March 1992 indicate the Veteran 
was seen for follow-up in the eye clinic. He was diagnosed 
with age related macular degeneration.

A VA hospitalization report dated in October 1993 indicates 
the Veteran underwent left eye pars plana vitrectomy.  In 
December 1993, he underwent a repeat left eye pars plana 
vitrectomy due to retinal detachment.  A history of diabetes 
mellitus was diagnosed in October 1993.

C. Trempe, M.D., indicated in a January 1996 report that the 
Veteran presented in September 1995 with complaints of 
difficulty reading with his right eye.  It was indicated that 
the Veteran had extensive pigmentary changes in the periphery 
of both eyes rather than a typical case of macular hole 
formation.  Dr. Trempe opined that a chronic inflammatory 
disease caused by Rickettsial disease could be contributable 
to the Veteran's eye problems.  He also stated that he was 
most likely exposed to Murine Typhus while serving in Japan.  
Scrub typhus antibody titer was the most common type of 
Rickettsial disease in Japan.

The Veteran was seen for a VA visual examination in February 
1996.  His medical history was notable for a hepatitis 
infection, Rickettsia, Murine Typhus, and for diabetes.  He 
was noted to have served in Japan and Korea, and to have been 
treated for hepatitis in Japan.  Following examination he was 
diagnosed as legally blind secondary to a macular hole in 
both eyes, status post full retinal detachment in the right 
eye; macular hole in the left eye with statue post vitrectomy 
and subsequent full retinal detachment with follow-up retinal 
detachment surgery; macular hole in the right eye with 
decreased vision; and cataracts both eyes.

A September 1996 statement from Dr. Trempe noted the Veteran 
had extensive pigmentary change in both eyes.  He also had 
secondary macular change that was most likely related to a 
chronic inflammatory disease process caused by Rickettsial 
disease.  Dr. Trempe indicated that Rickettsial disease was 
quite rare in the United States and it was "quite possible" 
that the Veteran "could" have been a carrier of the disease 
since he served in the armed forces in Japan and Korea.  
Rickettsial diseases are a chronic type of infection that 
often manifests itself many years later and at that stage the 
disease is call Brill-Zinsser disease.

A statement from Dr. Trempe dated in December 1996 indicates 
the Veteran was seen for follow-up regarding his bilateral 
choroiditis secondary to a previous Rickettsial infection.

In his report dated in July 1997, Dr. Trempe noted that he 
was asked to provide more detail regarding the relationship 
between the Veteran's bilateral choiroretinitis and possible 
previous exposure to some type of Rickettsial infection. He 
recounted that the Veteran had a significant titer for 
Rickettsia Typhi and Rickettsial Rickettsii when tested.  The 
Veteran had no significant medical history except for 
hepatitis in Japan.  Hepatitis and some forms of Rickettsial 
disease were associated with hepatitis.  This was the only 
prior medical history that could explain the antibody titer.

VA treatment records dated in November 1997 indicate that the 
Veteran presented and related a history of macula hole, which 
his treating physician attributed to a parasite the Veteran 
picked up in the Orient.  The diagnosis was macula hole due 
to parasitic infestation.

Following a VA visual examination in January 2000, the 
Veteran was diagnosed with history of left eye macular hole 
with history of pars plano vitrectomy and subsequent left eye 
retinal detachment; right eye macular hole; and pseudophakia, 
both eyes.  The examiner stated that he was unable to state 
with certainty as to whether the Veteran's disorders were a 
cause of ophthalmic findings.  The full thickness macular 
holes and the type of degenerative changes noted on 
examination occurred on an idiopathic basis, that is, with no 
other cause such as Rickettsial disease.  He was not certain 
of the association between Rickettsial disease and the 
clinical findings.

A December 2003 VA eye clinic note included impressions of 
reduced right eye vision secondary to a full thickness 
macular hole; a history of a left eye full thickness macular 
hole; status post left eye surgery; and status post 
pseudophakia bilaterally.  The examiner also noted a history 
of bilateral chorioretinitis that likely was from Rickettsia 
per 1996 notes authored by Dr. Trempe, without sign of 
recurrence.

In December 2003, Dr. Trempe stated that if the veteran had a 
previously documented normal eye examination prior to his 
first examination, then it was obvious that the appellant's 
present problem was most likely not related to what happened 
in 1951.  Dr. Trempe noted that he was unable to 
scientifically link what happened in the military to the 
appellant's current ocular problems.  He stated that most 
likely the veteran's current problem had nothing to do with 
his prior exposure.

Following a VA visual examination in December 2003, the 
Veteran was diagnosed with history of left eye macular hole, 
status post pars plana vitrectomy with gas fluid exchange, 
with subsequent retinal detachment; right eye macular hole; 
and bilateral pseudophakia.  After reviewing the claims 
folder, the examiner stated that it was difficult to with 
certainty as to whether the Veteran's exposure to Rickettsial 
disease was the cause of the clinical findings.  Macular 
holes could result from many diseases.  They could occur 
idiopathically and could occur with some other cause such as 
Rickettsial disease.  He was not certain of the association 
between Rickettsial disease and macular hole formation and 
could not determine if Rickettsial disease was the cause of 
the Veteran's macular hole.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

Except for a couple of entries in VA outpatient records, Dr. 
Trempe's reports of the 1990s are essentially the sole 
evidence in support of the Veteran's claim.  Close analysis 
of subsequent correspondence from him indicates his position 
was not in fact based on diagnosis of probability but-
instead, the construction of a plausible medical scenario 
that might assist the Veteran with his VA claim.  The Board 
first addresses the entries in VA records.

VA records involved either note, or it is clearly inferable 
from the context of the entries, that the diagnoses of 
macular degeneration secondary to an infectious process are 
notations of history as provided by the Veteran, including 
his report of what Dr. Trempe had "diagnosed."  The Board 
is quite mindful that a medical opinion will not be rejected 
solely on the rationale that it was based on history given 
by the claimant without first testing credibility of the 
history on which it was based, especially in cases where 
records are lost.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179  (2005).  Further, in the instant case, Dr. 
Trempe's diagnoses were-and are, clearly matters of record.  
Other VA entries, such as those of December 1993 and November 
1998 as noted above, clearly note the diagnosis was as stated 
by Dr. Trempe.  So, those "diagnoses" by the VA examiners 
were not in fact their independent diagnoses, but recordings 
of a private provider's diagnosis.  As such, they do not tilt 
the scale one way or the other.

Further, the Board notes a November 1998 entry indicates the 
VA examiner noted he was not certain if the Veteran's 
symptomatology, especially the lesions on his lower 
extremities, was not due to his long-standing diabetes.  His 
diagnostic impression was severe retinal disease bilaterally, 
which may be a mix of diabetes-related problems and some 
other infectious problem.  Such language does not suggest 
equipoise.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinions expressed in terms of "may" also implies 
"may" or "may not"' and are speculative).

Thus, the question is whether Dr. Trempe's opinion or those 
of the various VA examiners are entitled to the greater 
weight.  The Board finds those of the VA examiner's garner 
the greater weight.

In December 2003, Dr. Trempe stated that if the Veteran had a 
previously documented normal eye examination prior to his 
first examination, then it was obvious that the Veteran's 
present problem was most likely not related to what happened 
in 1951.  The Board notes Dr. Trempe did not begin treating 
the Veteran until the 1990s.  The Board notes the 1989 
private examination report of Dr. Lussier of Essex 
Neurological Associates who noted that the Veteran reported 
an examination of his retina was normal.

Dr. Trempe noted that he was unable to scientifically link 
what happened in the military to the Veteran's current ocular 
problems.  As he candidly noted in his December 2003 letter, 
in an effort to aid the Veteran with his VA claim, Dr. Trempe 
used his medical knowledge to present a plausible medical 
scenario that might support a finding of a medical nexus 
between the Veteran's macular degeneration and his active 
service.  Thus, Dr. Trempe's submitted opinions were in fact 
speculative, rather than based on the realm of medical 
probability.

The Achilles heel of Dr. Trempe's scenario is whether the 
Veteran in fact was infected with a Rickettsial disease 
during his active service, especially the Scrub Typhus which 
Dr. Trempe noted is specific to Japan.  As noted in the June 
2008 VA examination report, the Veteran's titer for R 
Rickettsial disease was normal in 1996 after traveling to 
Arkansas and Colorado.  Then the titer rose slightly, and the 
appellant was treated for Rickettsial disease.  

There is no evidence the Veteran he was, in fact, infected 
with Rickettsial disease during inservice.  As noted in the 
statement of the case by the Decision Review Officer, R 
Rickettsial is most common in the Western Hemisphere.  Dr. 
Trempe later noted it could be found in other parts of the 
world but continued his focus on the Murine Typhus type 
common to Japan.  (Emphasis added).  Notably, there also is 
no evidence the Veteran was infected with the Murine Typhus 
type Rickettsial disease inservice.  The June 2008 VA 
examination report also notes Dr. Trempe assumed the Veteran 
was infected during his active service.  In light of the 
speculative nature of Dr. Trempe's opinions, they simply do 
not carry the day and are accorded minimal weight.

Thus, Dr. Trempe was most correct when he noted in his 
December 2003 letter that most likely the Veteran's current 
problem had nothing to do with his prior exposure.  This 
factor is underscored by the VA examination reports of 
record.  The case was twice remanded because it was not 
reviewed by the specific specialists directed in the remand.  
Those reports, however, are still probative evidence any may 
be considered by the Board.  Dr. Trempe noted past research 
that addressed the issue, but he also noted he did not have 
the time to try and find it-which is most understandable.  
The VA examiners did consider the medical literature on the 
subject and found Dr. Trempe's premise unsupported.

A January 2007 VA examination report noted research of the 
relevant medical literature revealed no support for a 
connection between Rickettsial disease and eye disorders, 
hepatitis and eye disorders, or all three together.  There 
were some case reports of systemic disease, such as 
hepatitis, causing retinal defects, but the Veteran's case 
involved macular holes.  The examiner noted it was unlikely 
that Rickettsia caused chronic chorioretinitis which was 
asymptomatic for 40 years and then caused two macular holes 
and left no evidence on the retina of inflammatory changes 
before macular degeneration affected the macula.  While 
possible, the whole of the medical literature rendered it 
unlikely in the Veteran's case.

A May 2008 VA examination report noted the medical literature 
did not document a connection between retinal detachment, 
macular holes and Rickettsia, especially so far removed from 
the putative event of infection.  The examiner further noted 
in an addendum that there is evidence the Veteran had 
hepatitis B in active service rather than Rickettsial 
disease, as that pathology showed up after post-service trips 
to Arkansas and Colorado.  Thus, the examiner also opined it 
was unlikely there was any relationship between the Veteran's 
slightly elevated Rickettsia titer and his active service.

Thus, the Board is constrained to find the preponderance of 
the evidence is against the claim.  38 C.F.R. § 3.303.  The 
benefit sought on appeal is denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for macular degeneration is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


